DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
At least figures 1, 2A, 4A, 15 and 16 appear they should be designated by a legend such as --Prior Art-- because only that which seems is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Please distinguish, by label, any prior art figures from the applicant inventive embodiments.

Claim Objections
Claims 5-6 and 8-25 are objected to because of the following informalities: 
Claim 5 recites the limitation a "converter configured for connecting between a solar cell and an inverter configured to convert direct-current power output from the and configured" in lines 1-3.  The limitation “and configured” could be read on the inverter or the converter and should be clarified as to which one is being referenced.
Claim 5 recites the limitation "the potential-to-ground at the negative terminal of the inverter" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the negative terminal of the inverter" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the potential-to-ground at a positive terminal of the solar cell" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the potential-to-ground at a positive terminal of the inverter" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the potential-to-ground at a negative terminal of the solar cell" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Please label all potential to ground limitations separately and individually in order to avoid confusion.

Claim 5 recites the limitation "the end of the first switching element" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the cathode" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the end of the second switching element" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the anode" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation a "converter configured for connecting between a solar cell and an inverter configured to convert direct-current power output from the solar cell into alternating current power, and configured" in lines 1-3.  The limitation “and configured” could be read on the inverter or the converter and should be clarified as to which one is being referenced.
Claim 8 inherits the same from claim 5.
Claim 8 recites the limitation "and is connected to the inverter" in line 3. It is unclear whether the converter or power conditioner what is being referenced as connected to the inverter. Please clarify.

Claim 8 recites the limitation "one end of the first inductor" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Which end; “the one end” or “the other end”?
Claim 8 recites the limitation "one end of the second switching element" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Which end; “the one end” or “the other end”?
Claim 9 inherits the same from claim 6 and has the same issues as claim 8.
Claims 10-13 and 18-21 inherit the same from claim 5.
Claims 14-17 and 22-25 inherit the same from claim 6.
Please find and correct any and all remaining errors that may exist.
Appropriate correction is required.

Allowable Subject Matter
Claims 5-6 and 8-25 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
inter alia, a converter comprising: a first converter circuit configured to establish the potential-to-ground at a positive terminal of the solar cell as greater than or equal to the potential-to-ground of the positive terminal of the inverter; and a second converter circuit configured to establish the potential-to-ground at the negative terminal of the solar cell as greater than the potential-to-ground at the negative terminal of the inverter; wherein the first converter circuit comprises: a first inductor with one end thereof connected to the positive terminal of the inverter; a first switching element configured for opening and closing a path between the positive terminal of the solar cell and the other end of the first inductor; and a first diode with a cathode connected to the other end of the first inductor and to the end of the first switching element on an inductor side, and an anode connected to the negative terminal of the solar cell; and the second converter circuit comprises: a second inductor with one end thereof connected to the negative terminal of the solar cell; a second switching element configured for opening and closing the path between positive terminal of the first converter circuit and the positive terminal of the inverter, and the other end of the second inductor; and a second diode with the cathode connected to the other end of the second 4Yasuhiro TSUBOTAOMR.065.0484.PCPreliminary Amendment inductor and the end of the second switching element on the inductor side, and the anode connected to the negative terminal of the inverter.
inter alia, a converter comprising: a first converter circuit configured to establish the potential-to-ground at an positive terminal of the solar cell as greater than or equal to the potential-to-ground of the positive terminal of the inverter; and a second converter circuit configured to establish the potential-to-ground at the negative terminal of the solar cell as greater than the potential-to-ground at the negative terminal of the inverter; wherein the first converter circuit comprises: a first inductor with one end thereof connected to the positive terminal of the inverter; a first switching element configured for opening and closing a path between the positive terminal of the solar cell and the other end of the first inductor; and a first diode with a cathode connected to the other end of the first inductor and to the end of the first switching element on an inductor side, and an anode connected to the negative terminal of the inverter, and the second converter circuit comprises: a second inductor with one end thereof connected to the negative terminal of the solar cell; a second switching element configured for opening and closing the path between the positive terminal of the solar cell and the other end of the second inductor; and5Yasuhiro TSUBOTAOMR.065.0484.PC Preliminary Amendmenta second diode with the cathode connected to the other end of the second inductor and the end of the second switching element on the inductor side, and the anode connected to the negative terminal of the inverter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0201706 Zacharias et al. disclose a DC voltage converter; US 8,130,524 Lee et al. disclose a DC to DC power converter; US 7,706,163 Tan et al. disclose an AC generating circuit; US 7,440,300 Konishi et al. disclose a power conversion circuit; US 6,949,915 Stanley discloses a converter power factor correcting power supply US 5,119,283 Steigerwald et al. disclose a high power factor voltage doubler; US 4,823,247 Tamoto discloses a stabilized power supply unit.

This application is in condition for allowance except for the following formal matters: 
Noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY L LAXTON/Primary Examiner, Art Unit 2896                                   2/13/2021